Citation Nr: 1400006	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-38 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to a disability rating greater than 10 percent for dry eyes.

4.  Entitlement to an initial rating greater than 10 percent prior to December 23, 2011, and greater than 20 percent thereafter, for left plantar fasciitis with pes planus.

5.  Entitlement to an initial rating greater than 10 percent for right plantar fasciitis with pes planus.

6.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied, in pertinent part, the Veteran's claims of service connection for a right leg disability and for a right hand disability.

This matter also is before the Board on appeal from a September 2008 rating decision in which the RO granted, in pertinent part, a claim of service connection for bilateral plantar fasciitis with pes planus (which was characterized as bilateral flatfeet), assigning a zero percent rating effective October 31, 2007, and denied claims for a compensable disability rating for dry eyes and for a disability rating greater than 10 percent for degenerative disc disease of the lumbosacral spine.

In a September 2010 rating decision, the RO assigned separate 10 percent ratings effective October 31, 2007, for plantar fasciitis with pes planus in each foot.

In an October 2012 rating decision, the RO assigned a 20 percent rating effective December 23, 2011, for the Veteran's service-connected left plantar fasciitis with pes planus.

In a May 2013 rating decision, the RO assigned a 10 percent rating effective July 1, 2006, for the Veteran's service-connected dry eyes.

Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal, he subsequently withdrew his Board hearing request in August 2013.  See 38 C.F.R. § 20.704 (2013).

The issues of entitlement to an initial rating greater than 10 percent prior to December 23, 2011, and greater than 20 percent thereafter, for left plantar fasciitis with pes planus, entitlement to an initial rating greater than 10 percent for right plantar fasciitis with pes planus, and entitlement to a disability rating greater than 10 percent for degenerative disc disease of the lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence indicates that the Veteran does not experience any current right leg disability which could be attributed to active service.

2.  The record evidence indicates that the Veteran's current right hand disability (which has been diagnosed as recurrent right thumb subluxation of the metacarpophalangeal (MCP) joint) is not related to active service.

3.  The record evidence indicates that the Veteran's service-connected dry eyes are manifested by, at worst, subjective complaints of dryness that do not require continuous medication for treatment and do not result in any changes to the surface of the Veteran's eyes or his vision.



CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.304 (2013). 

2.  A right hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.304 (2013). 

3.  The criteria for a disability rating greater than 10 percent for dry eyes have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.9, 4.75, 4.76, 4.77, 4.78, 4.79, Diagnostic Code  (DC) 6099-6013 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2006 and in November 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  These letters also informed the Veteran to submit medical evidence showing that his service-connected dry eyes had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the September 2006 and November 2007 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in October 2008.

As will be explained below in greater detail, the evidence does not support granting service connection for a right leg disability or for a right hand disability.  The evidence also does not support granting an increased rating for dry eyes.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, with respect to the service connection claims for disabilities of the right leg and right hand, the September 2006 VCAA notice letter was issued prior to the currently appealed rating decision issued in January 2007 which denied these claims; thus, this notice was timely.  With respect to the Veteran's increased rating claim for dry eyes, the November 2007 VCAA notice letter was issued prior to the currently appealed rating decision issued in September 2008 which denied this claim; thus, this notice also was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  He also has been provided with VA examinations which address the current nature and severity of his service-connected dry eyes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Service Connection Claims

The Veteran contends that he incurred disabilities of the right leg and right hand during active service.  He also contends that he experiences current right leg and right hand disability that is related to active service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Neither a right leg disability nor a right hand disability are explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  Accordingly, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show that, at his enlistment physical examination in March 1986, the Veteran denied all relevant pre-service medical history.  Clinical evaluation of the upper and lower extremities was normal.

On periodic physical examination in April 1988 and in January 1992, clinical evaluation was completely normal.  It was noted in January 1992 that the Veteran was "healthy."  The Veteran denied all relevant medical history in January 1992.

On outpatient treatment on March 3, 1997, the Veteran complained of a "knot" in the right calf which had lasted for 2 days.  "When touched, he feels pain."  Objective examination showed a 1/2 inch wide mass without discoloration or discharge.  The assessment was probable lipoma.  The Veteran's lipoma was removed surgically on March 7, 1997.

On March 10, 1997, it was noted that the Veteran had been seen on March 3, 1997, for a growth on the lower right leg near the calf muscle.  This growth was removed through an incision that was closed with sutures.  He was being seen in follow-up following this incision.  Objective examination showed no edema, tenderness to palpation, erythema, or elevated temperature, the surgical wound was clean and without seepage.  The Veteran was advised to return 2 days later for suture removal.  The Veteran's sutures were removed on March 14, 1997.  He was instructed to resume routine activities as tolerated.  On March 19, 1997, it was noted that there was only minimal drainage following suture removal.  The Veteran was advised to follow-up as needed.

On periodic physical examination in November 1997, clinical evaluation was completely normal.  The Veteran denied all relevant medical history.

On periodic physical examination in August 2003, clinical evaluation was normal except for a burn scar on the dorsal aspect of the right hand which had been present "since childhood" according to the Veteran.  The Veteran denied all relevant medical history.  

On outpatient treatment in November 2005, the Veteran complained of nerve irritation in his right leg which had lasted for 2 months and was constant.  There was no "associated cause for onset."  Objective examination showed no tenderness to palpation in the right anterior hip or iliac crest.  The assessment was right lateral cutaneous nerve paresthesia.

At his separation physical examination in March 2006, prior to his separation from service in June 2006, clinical evaluation of the Veteran was normal.  The Veteran denied all relevant in-service medical history.

The post-service evidence shows that, on VA examination in October 2006, the Veteran's complaints included right leg pain which radiated to the right thigh and right thumb pain which radiated "to the entire right hand."  The Veteran reported that his right leg pain "has existed for 2 years...[and] occurred for an unknown condition."  His right leg pain occurred twice a day, lasted for an hour at a time, travelled to the lower leg, and was aching, sharp, and "sticking" in nature.  The Veteran rated his right leg pain as 6/10 on a pain scale (with 10/10 being the worst imaginable pain).  He also reported that his right thumb pain had existed for 4 years, occurred 4 times a week, lasted for 3 hours at a time, and was aching, sharp, and cramping in nature.  He rated his right thumb pain as 6/10 on a pain scale.  "He is unable to take out trash and perform gardening activities" due to his right leg and right hand pain.  He was employed as a custodian although was "a different job from the one he used to have" as a housing manager.  

Physical examination in October 2006 showed no ulceration, edema, or stasis dermatitis in the extremities, no clubbing or cyanosis, a full range of motion in the right wrist, the right hand fingertips approximated the proximal transverse crease of the palm, no space between the thumb and the tips of any fingers of the right hand, right hand strength within normal limits, a full range of motion in the right thumb with additional limitation of motion of zero degrees following repetitive use due to pain, fatigue, weakness, and lack of endurance, and a full range of motion in all of the fingers of the right hand.  X-rays of the right hand were within normal limits.  The VA examiner concluded that no diagnoses could be offered for the Veteran's claimed right leg and right hand disabilities "because the X-ray findings were normal and the physical exam was unremarkable."

In statements on his October 2007 notice of disagreement, the Veteran asserted that he experienced "numbness and sharp pain in my right leg and thigh" and his right thumb "hurt[s] all the time; and it get[s] out of socket [at] least once a month."

In statements on a December 2007 VA Form 21-4138, the Veteran asserted that he experienced "very sharp" pain and numbness in his right thigh.  He rated his right leg pain as 7/10 on a pain scale.  He also asserted that his "right thumb jump[s] out of socket" and gave him lots of problems "when I write or type."

On VA examination in August 2011, the Veteran's complaints included worsening lower right leg pain and swelling.  His right leg pain "occurs constantly."  It was burning, sharp, and cramping in nature.  The Veteran rated it as 5/10 on a pain scale.  He denied any weakness, redness, stiffness, giving way, locking, abnormal motion, or heat.  He was able to stand for 3 hours and walk about 1/2 mile.  Physical examination showed a normal right femur and hip and a full range of motion in the right hip.  X-rays of the right femur were within normal limits.  The VA examiner stated that "the Veteran is not claiming any leg condition other than ankles and flat feet."  The diagnoses included bilateral flat feet.

On VA examination in December 2011, the Veteran's complaints included a right hand disability manifested by right thumb pain, decreased right thumb strength, decreased hand dexterity, and right thumb locking, stiffness, and swelling.  The Veteran reported that he had dislocated his right thumb MCP joint in 1999 while lifting ammunition during active service.  He experienced flare-ups of right thumb pain up to 3 times a month for 2 days at a time which he rated as 7/10 on a pain scale.  During flare-ups, he experienced functional impairment of the right thumb because it "dislocates when lifting a heavy object."  Physical examination showed a full range of motion in the right wrist with no DeLuca factors present, no decreased hand strength, no decreased hand dexterity, digit deformities in the right hand with subluxation at the right thumb metacarpal phalangeal (MP) joint, no thumb ankylosis, no gap between the right thumb pad and any fingertips, and a full range of motion in all fingers of the right hand.  X-rays of the right hand were within normal limits.  The diagnoses included recurrent subluxation of the right thumb metacarpophalangeal (MCP) joint.

In an Independent Medical Opinion (IME) dated in September 2011, a VA clinician stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This clinician stated that the Veteran's enlistment physical examination "revealed no evidence of any right leg pathology."  She noted the Veteran's in-service "surgical excision of a growth in the right leg.  The growth was superficial because it did not involve the muscle, nerve, bone, or tendon.  This Veteran appeared to recover well from this surgical incision."  She concluded that, although the Veteran complained of 2 days of right thigh numbness during active service, there were no additional service treatment records "showing continuation or chronicity of this condition" and "this Veteran likely recovered from the right thigh sensory changes without sequelae" by the time of his service separation.  This clinician also noted that the Veteran's most recent VA examination in August 2011 "showed no evidence of a chronic, permanent, diagnosable disorder of the right leg.  Therefore, this Veteran currently has no evidence of [a] right leg condition that was incurred or aggravated by active duty."

In an IME dated in January 2012, a VA clinician stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This clinician stated that, although right thumb pain was reported on a VA examination in October 2006, "the mode of injury was not noted.  His examination was unremarkable and the examiner rendered no diagnosis for his right hand/thumb condition."  She also noted that the Veteran first had complained of an in-service injury to the right thumb on VA examination in December 2011 when physical examination showed "slight subluxation of his right thumb and the Veteran was given a diagnosis of recurrent subluxation of the right thumb MCP joint."  This examiner  concluded that, without any documentation in the Veteran's service treatment records of a right thumb condition, "this Veteran's alleged mode of injury to his right thumb, i.e., dislocation of the right thumb while lifting ammunition[,] cannot be confirmed."  She also concluded that, because there were no abnormal findings concerning the right thumb during service or on VA examination in October 2006, it was less likely than not that the Veteran's right thumb disability was related to active service, including as due to an alleged in-service right thumb injury.

In a September 2012 addendum to the January 2012 IME, the VA clinician who provided the January 2012 IME noted that, on VA examination in October 2006, "Although the examiner noted pain with [range of motion (ROM)] the Veteran's thumb joint had full ROM with pain occurring at maximum ROM."  She also noted that, although the thumb joint was limited by several DeLuca factors in October 2006, "the neurological exam was reported as normal with normal motor strength of the hand/hand grip."  This VA clinician concluded that, because the October 2006 VA examiner noted that physical examination of the Veteran's right thumb was unremarkable, the internal inconsistencies in the October 2006 VA examination report were "likely due to typographical error.  No other abnormality, including subluxation, was found on exam."  This VA clinician also concluded that it was less likely than not that the Veteran "had significant thumb pathology in 2006."

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right leg disability.  The Veteran contends that he incurred a right leg disability during active service and experienced continuous right leg disability since his service separation.  The record evidence does not support these assertions, however.  It shows instead that he does not experience any right leg disability which could be attributed to active service or any incident of service.  The Veteran's service treatment records show that a lipoma was removed surgically from his right calf in 1997.  Otherwise, these records show no complaints of or treatment for a right leg disability at any time during the Veteran's 20 years of active service.  The Board acknowledges in this regard that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App.  303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also shows that, although the Veteran has complained of right leg problems since his service separation, he does not experience any current right leg disability which could be attributed to active service.  For example, following VA examination in October 2006, approximately 4 months after his service separation in June 2006, the VA examiner concluded that no diagnosis could be offered for the Veteran's claimed right leg disability "because the X-ray findings were normal and the physical exam was unremarkable."  Following VA examination in August 2011, a different VA examiner stated that "the Veteran is not claiming any leg condition other than ankles and flat feet."  Again, no diagnosis of a right leg disability was rendered.  Finally, a different VA clinician concluded in a September 2011 IME that there was no evidence supporting a finding that the Veteran experienced current right leg disability which could be attributed to active service or any incident of service.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a right leg disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board again acknowledges that the Veteran had a lipoma surgically removed from his right calf during active service.  The Veteran himself denied experiencing any right leg disability when examined repeatedly during and after active service, including on VA examination in August 2011.  The September 2011 VA clinician found that the Veteran "appeared to recover well from this surgical incision" performed to remove his in-service lipoma.  The Veteran also has not submitted any evidence, to include a medical nexus, which demonstrates that he experiences a right leg disability which could be attributed to active service.  Accordingly, the Board finds that service connection for a right leg disability is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right hand disability.  The Veteran has contended that he incurred a right hand disability (which he characterized as a right thumb dislocation) following an in-service injury when he allegedly dislocated his right thumb while lifting ammunition.  The Board notes in this regard that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was cannon crewmember and he served in U.S. Army artillery battalions during service.  Thus, his report of lifting ammunition seems consistent with the facts and circumstances of his active service.  The Board also notes, however, that there is no indication of any complaints of or treatment for a right hand disability, to include a dislocated right thumb, at any time during the Veteran's 20 years of active service, although the lack of service treatment records does not preclude granting service connection.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.

The post-service evidence shows that, although the Veteran currently experiences a right hand disability (which is diagnosed as recurrent subluxation of the right thumb MCP joint), it is not related to service or any incident of service, to include an alleged in-service right thumb injury.  No diagnosis of a right hand disability was rendered following VA examination in October 2006 and, although pain on range of motion was noted at that time, a different VA clinician found in September 2012 that, because the October 2006 VA examiner noted that physical examination of the Veteran's right thumb was unremarkable, the internal inconsistencies in the October 2006 VA examination report were "likely due to typographical error."  The September 2012 VA clinician also concluded that it was less likely than not that the Veteran experienced any "significant" right thumb pathology in 2006.  This September 2012 finding is consistent with the findings at the Veteran's separation physical examination in April 2006 which showed no right hand or right thumb disability and the October 2006 VA examiner's conclusion that no diagnosis of a right hand disability was possible because the examination and x-rays were normal.  The VA clinician who provided an opinion in September 2012 concerning the Veteran's lack of significant right thumb pathology in 2006 previously had found in January 2012, following a review of the claims file, that it was less likely than not that the Veteran's right thumb disability was related to active service, including as due to an alleged in-service right thumb injury.  She provided a full and complete rationale for her opinion, noting specifically the Veteran's inconsistent reports of the original mode of in-service injury to the right thumb and that there were no abnormal findings concerning the right thumb during service or on VA examination in October 2006.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which relates his current right hand disability to active service or any incident of service, including as due to an alleged in-service right thumb injury.  Accordingly, the Board finds that service connection for a right hand disability is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of right leg and right hand disabilities have been continuous since service.  He asserts that he continued to experience symptoms relating to the right leg (pain and swelling) and the right hand (right thumb pain and dislocation) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of right leg and right hand disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his bilateral upper and lower extremities were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including bilateral plantar fasciitis with pes planus, cervical spine strain, and degenerative disc disease of the lumbar spine.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the right leg or right hand.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The record evidence also contains inconsistencies in what the Veteran has reported to his post-service VA clinicians concerning the facts and circumstances of his alleged in-service injuries to the right leg and right hand.  For example, he denied any relevant in-service medical history of right leg and right hand disabilities on repeated periodic physical examinations conducted during his 20 years of active service.  He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, on VA examination in October 2006, approximately 4 months after his service separation in June 2006, the Veteran reported for the first time that his right leg pain "has existed for 2 years...[and] occurred for an unknown condition."  He also reported for the first time at his October 2006 VA examination that his right thumb pain had existed for 4 years.  He did not report, and the October 2006 VA examiner did not indicate, that he had injured his right thumb while lifting ammunition during active service.  The Veteran also denied claiming any right leg disabilities other than ankles and flat feet on VA examination in August 2011.  It appears that the Veteran first reported injuring his right thumb while lifting ammunition during active service when he was seen for VA examination in December 2011.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative
value than his previous more contemporaneous in-service history and findings at service separation and the record evidence showing no current right leg disability which could be attributed to active service and no etiological relationship between a current right hand disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating Claim

The Veteran contends that his service-connected dry eyes are more disabling than currently evaluated.  He specifically contends that he experiences increased eye pain and irritation as a result of worsening symptomatology attributable to his service-connected dry eyes.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected dry eyes currently are evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.79, DC 6099-6013 (other eye disability-open-angle glaucoma).  See 38 C.F.R. § 4.79, DC 6099-6013 (2013).  DC 6013 provides a maximum 10 percent rating for open-angle glaucoma if continuous medication is required.  Id.  Because the Veteran is receiving the maximum disability rating available under DC 6013, other DC's used to evaluate eye disabilities will be considered.  A higher rating than 10 percent is assigned under 38 C.F.R. § 4.79 for specific enumerated diseases of the eye (DCs 6000-6037), impairment of central visual acuity (DCs 6061-6066), impairment of visual fields (DCs 6080 and 6081), or for impairment of muscle function (DC 6090 and 6091).  See generally 38 C.F.R. § 4.79, DCs 6000-6091 (2013).

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Factual Background

The record evidence shows that, on VA outpatient treatment in April 2007, the Veteran complained that his eyes were bothering him, he had trouble with his vision while driving at night, and he experienced daily dry and red eyes with relief from eye drops that did not last very long.  Physical examination showed visual acuity of 20/20 in both eyes, pupils equal, round, and reactive to light and accommodation, full extraocular movements, no diplopia, full visual fields to confrontation, and deep and quiet anterior chambers bilaterally.  The diagnoses were refractive error in both eyes and dry eyes in both eyes. 

When he filed his increased rating claim for dry eyes in statements on a VA Form 21-4138 dated on October 29, 2007, and date-stamped as received by the RO on October 31, 2007, the Veteran asserted, "My eyes stay dry most of the time, and they get red and begin to [r]un."

In a December 2007 statement, the Veteran asserted, "My eyes are very dry and red.  My symptom is not getting better [and] when I look to[o] long at [an] object my eyes begin to tremble and run[].  I put eye drops in four time[s] a day and [lubrication] every night."

On VA eye examination later in December 2007, the Veteran complained of "some eye irritation which has been relieved by the use of topical lubricating drops for the past six months only."  He also complained of eye pain, redness, and watering, but denied any distorted vision, enlarged images, swelling, discharge, or blurred vision.  He reported that his dry eyes had existed "for 6 months."  The Veteran stated, "The eye symptoms occur when I do no use my drops."  He denied any incapacitating episodes.  Physical examination showed no eye or lacrimal duct disease or injury, no evidence of congestive/inflammatory glaucoma, fundoscopy within normal limits, intraocular pressure within normal limits, no keratoconus, uncorrected visual acuity of 20/20 in both eyes, and no diplopia, enucleation, or nystagmus.  The diagnosis was dry eye syndrome "relieved by the use of topical drops."

On outpatient treatment at an Army Medical Center in May 2008, the Veteran complained that his vision was "not as sharp" when looking at a computer screen.  He was wearing eyeglasses.  He denied experiencing any floaters or diplopia.  He reported daily eye dryness "unsure of cause" and daily eye itching "unsure of cause."  Physical examination showed visual acuity of 20/20 in both eyes, pupils equal, round, and reactive to light and accommodation, "smooth and full" extraocular movements, no external eye abnormalities, no eyelid abnormalities bilaterally, no conjunctiva abnormalities, normal sclera and corneas, no anterior chamber abnormalities, normal irises bilaterally, normal retinas, and full visual fields to confrontation.  The assessment was presbyopia and astigmatism.

On VA outpatient treatment in October 2009, no relevant complaints were noted.  The Veteran stated that he was "feeling well."  The assessment included dry eyes/blurring of vision.  The Veteran was prescribed artificial tears and told to follow up with the eye clinic.

In March 2011, the Veteran complained of blurry vision with his current eyeglasses.  He denied any problems with double vision.  Physical examination showed visual acuity of 20/20 in both eyes, pupils equal, round, and reactive to light and accommodation, full extraocular movements, no diplopia, full visual fields to confrontation, and deep and quiet anterior chambers bilaterally.  The diagnoses were dry eyes bilaterally and refractive error of both eyes.  The Veteran's complaints, eye examination, and diagnoses were unchanged on subsequent VA outpatient treatment in April 2012.

On VA eye examination in March 2013, the Veteran complained of gradually worsening dry eyes since 1986.  He reported that he used over-the-counter eye drops "but do not have to use them daily."  Physical examination showed visual acuity 20/40 or better bilaterally, no difference in corrected visual acuity for distance and near vision, pupils equal, round, and reactive to light and accommodation, no afferent pupillary defect, anatomical loss, light perception only, extremely poor vision, or blindness of either eye, no corneal irregularity that resulted in severe irregular astigmatism, no diplopia, normal slit lamp examination, normal fundus bilaterally, no visual field contraction, scotoma, or legal (statutory) blindness, and no incapacitating episodes of any eye condition.  The VA examiner stated, "The dryness is subjective.  There are no surface changes of the eyes due to dryness."  This examiner also stated that the Veteran's eye condition did not impact his ability to work.  The diagnosis was active dry eye.  

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent for dry eyes.  The Veteran has contended that his service-connected dry eyes are more disabling than currently evaluated.  The record evidence does not support his assertions, however.  It shows instead that the Veteran's service-connected dry eyes are manifested by, at worst, subjective complaints of dryness that do not require continuous medication for treatment and do not result in any changes to the surface of the Veteran's eyes or his vision (as noted on VA eye examination in March 2013).  The Board notes at the outset that the Veteran currently is in receipt of the maximum 10 percent rating available under DC 6013 (open-angle glaucoma).  See 38 C.F.R. § 4.79, DC 6013 (2013).  Accordingly, other DCs for evaluating eye disabilities must be considered  by the Board in evaluating the Veteran's entitlement to an increased rating for his service-connected dry eyes.  As noted above, a higher rating than 10 percent is assigned under 38 C.F.R. § 4.79 for specific enumerated diseases of the eye (DCs 6000-6037), impairment of central visual acuity (DCs 6061-6066), impairment of visual fields (DCs 6080 and 6081), or for impairment of muscle function (DC 6090 and 6091).  See generally 38 C.F.R. § 4.79, DCs 6000-6091 (2013).  The record evidence does not show, and the Veteran does not contend, that he experiences eye disabilities other than dry eyes, to include impairment of central visual acuity, impairment of visual fields, or impairment of muscle function, such that an increased rating is warranted under other DCs for evaluating eye disabilities.  Neither of the VA examiners who saw the Veteran in December 2007 or in March 2013 noted the presence of any significant eye pathology or disability other than the Veteran's subjective complaint of dry eyes.  

The Board acknowledges that the Veteran was diagnosed as having presbyopia and astigmatism following outpatient treatment in May 2008.  Astigmatism is defined as unequal curvature of the refractive surfaces of the eye (i.e., a refractive error).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 163 (29th ed. 2000).  VA compensation is prohibited for congenital defects, including refractive error of the eye.  See also 38 C.F.R. § 4.9 (2013).  Presbyopia is defined as age-related vision changes.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000).  The presence of astigmatism and presbyopia also was not confirmed on subsequent VA examination in March 2013.  Thus, the presence of these disabilities does not suggest that the Veteran is entitled to an increased rating for his service-connected dry eyes under other DCs for evaluating eye disabilities.

The Veteran himself reported at his most recent VA eye examination in March 2013 that he treated his service-connected dry eyes successfully with over-the-counter eye drops.  He also reported that he did not have to use these eye drops every day.  This persuasively suggests that the symptomatology associated with the Veteran's service-connected dry eyes has not worsened such that a disability rating greater than 10 percent is warranted under other DCs for evaluating eye disabilities.  It appears that the Veteran is compensated appropriately for the level of disability he experiences due to his service-connected dry eyes.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 10 percent for dry eyes.  Accordingly, the Board finds that the criteria for a disability rating greater than 10 percent for dry eyes have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected dry eyes.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that the Veteran currently is in receipt of the maximum schedular rating available for his service-connected dry eyes effective July 1, 2006, under DC 6013.  See 38 C.F.R. § 4.79, DC 6099-6013 (2013).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected dry eyes is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected dry eyes.  This is especially true because the 10 percent rating currently assigned for the Veteran's dry eyes effective July 1, 2006, contemplates the need for continuous medication (in this case, eye drops).  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been employed throughout the pendency of this appeal.  The March 2013 VA examiner also found that the Veteran's service-connected dry eyes did not impact his ability to work.  The Veteran further does not contend, and the record evidence does not indicate, that he was hospitalized at any time during the pendency of this appeal for treatment of his service-connected dry eyes.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a right hand disability is denied.

Entitlement to a disability rating greater than 10 percent for dry eyes is denied.


REMAND

The Veteran contends that his service-connected left plantar fasciitis with pes planus and right plantar fasciitis with pes planus are both more disabling than currently (and initially) evaluated.  He also contends that his service-connected degenerative disc disease of the lumbosacral spine is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before these claims can be adjudicated on the merits.

With respect to the Veteran's higher initial rating claims for left plantar fasciitis with pes planus and for right plantar fasciitis with pes planus, a review of the record evidence shows that the most recent VA (fee-based) examination for the Veteran's feet occurred in December 2011.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in December 2011, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected left plantar fasciitis with pes planus and service-connected right plantar fasciitis with pes planus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's increased rating claim for degenerative disc disease of the lumbosacral spine, a review of the record evidence shows that the most recent VA (fee-based) examination for the Veteran's lumbosacral spine occurred in August 2011.  The Board again notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer, 10 Vet. App. at 403.  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in August 2011, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbosacral spine.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected bilateral plantar fasciitis with pes planus since his separation from active service.  Ask him to identify all VA and non-VA clinicians who have treated him for his service-connected degenerative disc disease of the lumbosacral spine in recent years as well.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected bilateral plantar fasciitis with pes planus.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected left plantar fasciitis with pes planus is manifested by pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner also is asked to state whether the Veteran's service-connected right plantar fasciitis with pes planus is manifested by severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities or is manifested by pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbosacral spine.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner also is asked to state whether the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The examiner further is asked to state whether the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


